
	

114 S813 IS: Military Sequester Flexibility Act
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 813
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2015
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide the Secretary of Defense with authority to transfer funds in order to mitigate the
			 effects on the Department of Defense of a sequestration of funds available
			 to the Department of Defense, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Military Sequester Flexibility Act. 2.Transfer authority for Department of Defense funds to mitigate the effects on the Department of Defense of a sequestration of funds (a)Authority To transfer authorizations (1)AuthorityThe Secretary of Defense may transfer amounts of authorizations made available to the Department of Defense for a fiscal year between any such authorizations for that fiscal year (or any subdivisions thereof) if the Secretary determines that the transfer—
 (A)is necessary to mitigate the effects on the Department of Defense of a reduction in the discretionary spending limit or the sequestration of direct spending under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) or a sequestration under section 251(a)(1) of such Act (2 U.S.C. 901(a)(1)); and
 (B)is necessary in the national interest. (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section in a fiscal year may not exceed $50,000,000,000.
				(3)Exception for
 transfers between military personnel authorizationsA transfer of funds between military personnel authorizations shall not be counted toward the dollar limitation in paragraph (2).
 (4)Treatment of amounts transferredAmounts of authorizations transferred pursuant to paragraph (1) shall be merged with and be available for the same purposes as the authorization to which transferred.
 (b)LimitationsThe authority provided by subsection (a) to transfer authorizations—
 (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred;
 (2)may not be used to provide authority for an item that has been denied authorization by Congress; and
 (3)may not reduce the amount authorized for the fiscal year concerned for an item by an amount in excess of the amount equal to 50 percent of the amount otherwise authorized to be appropriated for that fiscal year for that item.
 (c)Notice to CongressThe Secretary of Defense shall notify Congress of each proposed use of the transfer authority in subsection (a).
 (d)Congressional disapprovalA transfer may not occur under the authority in subsection (a) if Congress enacts a joint resolution disapproving the transfer within the 30-day period beginning on the notice to Congress of the transfer pursuant to subsection (c).
			(e)Effect on
 authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
 (f)Construction of authorityThe authority to transfer funds under this section in addition to any other authority available to the Secretary of Defense to transfer funds for the Department of Defense under any other provision of law.
 (g)SunsetThe authority to transfer funds under this section shall expire on September 30, 2023.  